ORDER
The Commission on Lawyer Conduct has notified this Court that it has initiated proceedings pursuant to Rule 28(b)(2) of the Rules for Lawyer Disciplinary Enforcement (RLDE), Rule 413, SCACR, in this matter. We therefore transfer respondent to incapacity inactive status until further order of this Court.1 Rule 28(b)(2)(A), SCACR.
s/Costa M. Pleicones Costa M. Pleicones
Chief Justice of South Carolina

. Respondent was placed on interim suspension on July 2, 2014, and remains subject to the injunction set forth therein. See In re McMaster, 409 S.C. 48, 760 S.E.2d 413 (2014).